Citation Nr: 0105458	
Decision Date: 02/22/01    Archive Date: 03/02/01

DOCKET NO.  98-01 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased disability evaluation for a 
convulsive disorder, grand mal and petit mal, due to tuberous 
sclerosis, currently rated as 30 percent disabling.  

ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel



INTRODUCTION

The veteran served on active duty from December 1958 to 
February 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied a disability evaluation in 
excess of 30 percent for a convulsive disorder due to 
tuberous sclerosis.  The veteran's custodian appealed.  

The veteran has been deemed totally disabled based on 
individual unemployability (TDIU) since July 1970.  Such 
total disability, since it has continuously been in effect 
for over twenty years, is protected, absent a showing of 
fraud.  See 38 U.S.C.A. § 110 (West 1991).  Also, the veteran 
has been deemed incompetent for VA purposes since April 1980.  
During the pendency of the current appeal, initially his wife 
was serving as the payee of his VA benefits.  However, due to 
his wife's declining health, a VA field examiner determined 
it to be in the best interest of the veteran and his wife for 
the VA to recognize a successor payee.  In August 1998, the 
President, Family Services of Tidewater, Inc., Norfolk, 
Virginia, was recognized by the VA as the veteran's legal 
custodian payee to receive on behalf of the veteran his VA 
benefits.  See 38 C.F.R. § 13.58 (2000).  

In November 1999, the Board remanded the case to the RO to 
schedule the veteran for a personal hearing.  At that time, 
the Board noted that, in October 1999, the veteran had 
informed the VA, in writing, that he wished to have a 
personal hearing at the RO before a Member of the Board.  In 
May 2000, the veteran reiterated in writing that he still 
wished to have such hearing.  The veteran's custodian, in a 
letter received in June 2000, notified the RO to disregard 
the veteran's personal hearing request.  The RO informed the 
veteran's custodian, in an August 2000 letter, that, since 
the hearing was requested by the veteran, he was the only one 
who could cancel it, his competency notwithstanding (a 
request for a hearing may not be withdrawn by an appellant's 
representative without the consent of the appellant).  See 
38 C.F.R. § 20. 702(e) (2000).  A VA letter informed the 
veteran's custodian in November 2000 that the requested 
hearing was scheduled to be held at the RO before a Member of 
the Board on January 26, 2001.  Neither the veteran or his 
custodian appeared at the appointed place and time for the 
scheduled hearing, nor has a request for postponement of the 
scheduled hearing been received from the veteran or his 
custodian.  The claims file has been returned to the Board 
for appellate determination of the issue of an increased 
rating for a convulsive disorder, which is being decided on 
the evidence of record.  

The issue of an increased rating for the veteran's service-
connected chronic brain syndrome with tuberous sclerosis, 
currently evaluated as 30 percent disabling, was referred to 
the RO for adjudication in the Board's November 1999 remand.  
The RO denied the increased rating claim in a rating decision 
dated in August 2000 and the veteran's custodian was notified 
of the decision and advised of appellant rights.  The Board 
notes that that decision has not been appealed.  The Board 
further notes that, since the 30 percent evaluation for that 
disability has continuously been in effect since July 1970, 
it too is protected, absent a showing of fraud.  See 
38 U.S.C.A. § 110 (West 1991).  


FINDINGS OF FACT

1.  The VA's duty to assist the appellant in developing all 
evidence pertinent to the claim has been met.  

2.  The veteran's convulsive disorder, grand mal and petit 
mal, due to tuberous sclerosis is controlled by prescribed 
medication; even when noncompliant with his seizure 
medication, he has had less than one major seizure in the 
last six months or two in the last year, and he has averaged 
less than five-to-eight minor seizures weekly.  


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 30 
percent for a convulsive disorder, grand mal and petit mal, 
due to tuberous sclerosis have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.321, 4.1 - 4.7, 4.41, 
4.124a, Diagnostic Code 8018-8910 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The medical evidence shows that the veteran experienced at 
least four episodes of disorientation and unconsciousness 
within the year following his separation from active duty 
service.  Shortly thereafter, he was hospitalized and the 
medical opinion offered was that he has a grand mal disorder.  
Diagnoses of chronic brain syndrome and anxiety reaction were 
recorded during his hospitalization in 1964.  The diagnosis 
made during the veteran's 1966 hospitalization was tuberous 
sclerosis with secondary major motor and psychomotor 
seizures.  Consequently, the Board granted service connection 
in August 1967 for a neurological disorder classified as 
tuberous sclerosis.  

In a rating decision of October 1967, the RO implemented the 
Board's August 1967 decision and assigned the veteran's 
designated chronic brain syndrome with convulsive disorder 
due to tuberous sclerosis a 30 percent evaluation, effective 
from the date of receipt of the veteran's claim in June 1966.  
The 30 percent evaluation has since remained in effect.  
Inasmuch as that rating has been continuously in effect for 
over twenty years, it is protected in the absence of fraud.  
See 38 U.S.C.A. § 110 (West 1991).  

Between December 1996 and April 2000, the veteran has been 
hospitalized approximately fifteen times, for an average stay 
of twenty-five days in 1997; fifteen days in 1998; eleven 
days in 1999; and nine days in early 2000.  All these 
hospitalizations were primarily for his psychotic condition, 
diagnosed as schizoaffective disorder, bipolar, with manic 
symptoms.  He has a long history of noncompliance with 
prescribed medication, which exacerbate his bipolar disorder.  
The only medication he is willing to take on a regular basis 
is Dilantin, which, when taken, stabilizes his convulsive 
condition and keeps him seizure free.  On the other hand, he 
refuses to take medication to stabilize his psychosis.  
Although these medical records reflect treatment primarily 
for his psychiatric disability, the records also reflect that 
he had a seizure in September 1996 while driving and he ended 
up wrecking his car.  In February 1997, he was seen in the 
emergency room following a seizure; he was noncompliant with 
his medication at the time.  While hospitalized in June 1997 
because of being noncompliant with his medication, he had a 
seizure and his Dilantin was increased.  During his February 
1998 hospitalization, he was noted to have had a seizure-like 
episode that lasted about ten minutes, of which the veteran 
was unaware.  His Dilantin was increased.  In December 1998, 
and April 1999, he was hospitalized following seizures he 
suffered at home.  

The VA utilizes a rating schedule as a guide in the 
evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The disability evaluations are 
determined by comparing a veteran's present symptomatology 
with criteria set forth in the VA's Schedule for Rating 
Disabilities.  The percentage ratings represent, as far as 
can practicably be determined, the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

It is essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Initially, the Board finds that VA's duty to assist the 
appellant in developing all evidence pertinent to the claim 
has been met.  In this regard, the Board notes that the 
appellant has been informed of the evidence necessary to 
substantiate his claim and provided an opportunity to submit 
such evidence.  Moreover, VA has conducted reasonable efforts 
to assist him in obtaining evidence necessary to substantiate 
his claim, to include obtaining medical records and 
scheduling him for a personal hearing before a Member of the 
Board.  Thus, the Board finds that the claim is ready to be 
reviewed on the merits.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  

The veteran's convulsive disorder, grand mal and petit mal, 
due to tuberous sclerosis is rated under 38 C.F.R. § 4.124a, 
Diagnostic Code 8018-8910.  Diagnostic Code 8018 is cited to 
reflect that the veteran has an organic disease of the 
central nervous system and that the disability is rated 
analogous to multiple sclerosis.  The Board notes that when 
an unlisted condition is encountered it will be permissible 
to rate that condition under a closely related disease or 
injury in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  See 38 C.F.R. § 4.20.  A minimum rating of 30 
percent is provided under Diagnostic Code 8018.  In the 
veteran's case, his convulsive disorder due to tuberous 
sclerosis is rated 30 percent disabling.  There is no higher 
evaluation available under Diagnostic Code 8018.  

On the other hand, the veteran's convulsive disability, as a 
whole, is evaluated under the criteria of Diagnostic Code 
8910, pursuant to which epilepsy is evaluated.  Under this 
diagnostic code, grand mal epilepsy is rated under the 
general rating formula for major seizures under Diagnostic 
Code 8911, which notes that a major seizure is characterized 
by the generalized tonic-clonic convulsion with 
unconsciousness.  A minor seizure consists of a brief 
interruption in consciousness or conscious control associated 
with staring or rhythmic blinking of the eyes or nodding of 
the head ("pure " petit mal), or sudden jerking movements 
of the arms, trunk, or head (myoclonic type) or sudden loss 
of postural control (akinetic type).  See 38 C.F.R. § 4.124a.  

Under the rating formula for major and minor epileptic 
seizures, a 20 percent evaluation is warranted when there has 
been at least one major seizure in the last two years; or at 
least two minor seizures in the last six months.  A 40 
percent evaluation is warranted if there has been at least 
one major seizure in the last six months or two in the last 
year; or averaging at least five-to-eight minor seizures 
weekly.  If seizures have been averaging at least one major 
seizure in four months over the last year; or nine-to-ten 
minor seizures per week, a 60 percent evaluation is 
warranted.  If seizures have been averaging at least one 
major seizure in three months over the last year; or more 
than ten minor seizures weekly, an 80 percent evaluation is 
warranted.  For a 100 percent evaluation, the seizures must 
be averaging at least one major seizure per month over the 
last year.  Id.  

In the veteran's case, his seizure disorder is stabilized 
with the use of medication.  When in compliance with his 
prescribed anti-seizure medication, he is seizure free.  The 
problem arises when he refuses to take his medication, both 
Dilantin for his seizures and his prescribed antipsychotic 
medication.  During each of the veteran's numerous hospital 
admissions, his medications are resumed and, within a short 
period, his symptoms stabilize.  He is released from the 
hospital.  After a few days, he stops taking his medication, 
particularly his antipsychotic medication, but on many 
occasions, his Dilantin too.  He either becomes manic and/or 
suffers a seizure and is re-hospitalized.  The cycle of 
hospitalization, stabilization, release, noncompliance, manic 
bipolar/seizure, and hospitalization begins again.  

The medical evidence does not show that the veteran has 
suffered at least one major seizure in the last six months or 
two in the last year.  He has had seizures, but they have not 
been described as major seizures characterized as tonic-
clonic convulsions with uncounsciousness.  Also, he has not 
had at least five-to-eight minor seizures weekly.  Rather, 
between February 1998 and April 1999, he was observed 
experiencing one seizure-like episode (of which he was not 
even aware) while hospitalized in February 1998.  He also 
experienced a seizue while at home in late December 1998 and 
in April 1999.  Again, at those times, he was in 
noncompliance with his medication.  Once medicated, he was 
stabilized and seizure free.  In the absence of medical 
evidence establishing more significant seizures and frequency 
thereof, there is no basis for a 40 percent evaluation under 
the applicable diagnostic codes.  Since the criteria for a 40 
percent evaluation have not been met, it follows that the 
criteria for even higher ratings (60, 80 or 100) have not 
been met.  

At this point, it should be noted that the 30 percent 
evaluation currently assigned the veteran's convulsive 
disorder due to tuberous sclerosis was assigned in 1970 under 
a rating schedule pertaining to epilepsy then in effect.  The 
current criteria under Diagnostic Codes 8910 and 8911 do not 
provide for a 30 percent evaluation.  Rather, the percentages 
are now in gradations of: 10, 20, 40, 60, 80, and 100 
percent.  Nevertheless, since the veteran's 30 percent 
evaluation has continuously been effect since July 1970, 
obviously well over twenty years, the 30 percent rating for 
convulsions is protected and can never be reduced below that 
level absent a showing of fraud.  See 38 U.S.C. § 110.  

The above discussion is based on application of pertinent 
provisions of the VA's Schedule for Rating disabilities.  
Additionally, the Board notes that there is no indication 
that the schedular criteria are inadequate to evaluate the 
veteran's service-connected convulsive disorder due to 
tuberous sclerosis.  As noted earlier in this decision, since 
July 1970, the veteran has been entitled to compensation at 
the 100 percent rate based on a combination of service-
connected disabilities and his inability to work.  Inasmuch 
as the TDIU has continuously been in effect for well over 
twenty years, he should continue to receive the 100 percent 
rate for the rest of his life, absent a showing of fraud.  
See 38 U.S.C.A. § 110.  Under the circumstances, the Board is 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  


ORDER

A disability evaluation in excess of 30 percent for 
convulsive disorder, grand mal and petit mal, due to tuberous 
sclerosis is denied.  



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

